Citation Nr: 0948465	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.  

3.  Entitlement to service connection for a chronic back 
disorder, characterized as degenerative changes in the 
vertebral body endplates with evidence of a disc bulge at the 
L5-S1 disc.

4.  Entitlement to service connection for a chronic neck 
disorder, characterized as small disc protrusions to the C3-
C4 and C4-C5 discs.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in September 2009.  A transcript of the hearing is of 
record.

The issues of entitlement to service connection for low back 
and neck disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss in the Veteran's right ear was noted upon 
entry into service and was substantially unchanged upon his 
separation from active duty. 

2.  Hearing loss in the Veteran's left ear was not manifest 
during service or until many years thereafter, and is 
unrelated to service.  


CONCLUSIONS OF LAW

1.  Pre-existing hearing loss in the right ear was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303 (2009).

2.  Hearing loss in the left ear was not incurred in or 
aggravated by service, nor is it presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The provisions of 38 C.F.R. § 3.385 (2009) define impaired 
hearing as a disability for VA purposes when the hearing 
thresholds for any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

Sensorineural hearing loss may also be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

As is relevant to this case, prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Since then, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  Thus ASA standards must be converted by adding 15 dB 
to the 500 Hz value, 10 dB for values from 1000 to 3000 Hz, 
and 5 dB to the 4000 Hz value.  

Hearing Loss in the Right Ear

When a claim includes the question of whether the disorder 
pre-existed service, a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except for defects, infirmities, or disorders noted 
at entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrated that an injury or 
disease existed prior thereto.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2009).
	
	In this case, a physical examination at the time of the 
Veteran's induction into active duty service in May 1965 
indicated hearing loss in his right ear characterized by a 
4000 Hz tonal hearing threshold of 50 dB (after ISO 
conversion).  The remaining tonal thresholds were 
substantially normal at all other frequencies.  Therefore, 
since impaired hearing as defined under 38 C.F.R. § 3.385 was 
noted in the right ear upon his entry into active duty, the 
presumption of soundness does not attach. 
	
	Next, the Board considers whether the Veteran's hearing loss 
was aggravated by his active duty service.  In this vein, a 
pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2009). 
	
	In this case, the evidence does not indicate that the 
Veteran's pre-existing hearing loss in his right ear was 
aggravated by active duty service.  Most notably, at the time 
of his separation physical examination in March 1968, his 
audiological examination results were substantially unchanged 
from three years before.  Specifically, the tonal threshold 
in his right ear was 45 dB at 4000 Hz and tonal thresholds at 
all other frequencies were again observed to be substantially 
normal.  
	
Based on these audiological examinations, a VA examiner 
stated in an April 2007 opinion that, since the Veteran's 
pure-tone thresholds were the same from when he entered 
active duty to when he left three years later, his hearing 
loss was not aggravated by military noise exposure in either 
ear.  Therefore, the medical evidence does not indicate that 
the hearing loss in his right ear was aggravated by active 
duty service.   
	
	Hearing Loss in the Left Ear
	
	Regarding the hearing loss in the Veteran's left ear, the 
service treatment records indicate the presence of less than 
normal hearing, but not to the extent required for impaired 
hearing under 38 C.F.R. § 3.385 (2009).  Specifically, at his 
induction physical examination in May 1965, the tonal hearing 
threshold was 35 dB at 4000 Hz (after ISO conversion), and 
the remaining tonal thresholds were substantially normal.  
	
	Additionally, the audiological examination results at his 
separation physical examination in March 1968 were 
substantially similar, as characterized by a tonal threshold 
of 35 dB at 4000 Hz and normal hearing thresholds at all 
other frequencies.  Therefore, since neither examination 
meets the requirements for impaired hearing for VA purposes 
under 38 C.F.R. § 3.385 (2009), impaired hearing in the left 
ear was not shown while on active duty.  
	
	The next audiological examination available in the record 
since his release from active duty is dated in July 2006, 
where his tonal thresholds ranged from 50 to 90 dB in the 
left ear (in a frequency range of 500 to 4000 Hz).  Similar 
results were observed at a second audiological examination in 
October 2006.  Moreover, a third VA audiological examination 
in October 2009 indicated tonal thresholds 55 to 95 dB in the 
left ear.  All of these audiological examinations meet the 
requirements for impaired heating under 38 C.F.R. § 3.385 
(2009).
	
	However, the first of these audiological examination results 
is approximately 38 years after discharge from active duty.  
Therefore, the medical evidence does not reflect continuity 
of hearing loss symptomatology that is to a level greater 
than that which was observed upon his entry into active duty.  
	
	As an additional matter, as there is no competent evidence of 
impaired hearing within one year of his release from active 
duty, the one-year presumption of service connection under 
38 C.F.R. § 3.307 (2009) is also not for application.  
	
	In addition to the absence of documented post-service 
symptomatology related to hearing loss in the left ear for 
many years, the evidence includes the Veteran's statements 
and sworn testimony asserting continuous decreased hearing.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  Here, he 
has indicated that he continued to experience difficulty 
hearing after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued hearing loss symptomatology since active 
service, while competent, is nonetheless not credible.  
Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1968) and initial 
reported symptoms related to a left ear hearing loss in 
approximately 2006 (nearly a 38-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the medical evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's left ear hearing loss to active duty, despite his 
contentions to the contrary.  Specifically, no medical 
professional has established a nexus between the Veteran's 
left ear hearing loss and active duty service.  

Regarding the hearing loss claims for both ears, the Board 
has also considered the Veteran's statements and sworn 
testimony asserting that his current impaired hearing was 
related to active duty.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses, the extent of his hearing loss is not something 
that a lay person can provide competent evidence on questions 
of etiology, diagnosis or, in the case of hearing loss, 
severity.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and the Veteran's service treatment records.  

Further, the Veteran submitted private treatment records, and 
he was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in September 2009.  Finally, a specific VA medical 
examination was obtained in July 2006 and a related opinion 
was obtained in April 2007.  

The Board finds that the examination and opinion were 
adequate for evaluation purposes.  Specifically, the examiner 
reviewed the claims file, interviewed the Veteran and 
conducted an adequate audiological tonal threshold 
examination.  
Moreover, there is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that she 
misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hearing loss in the right ear is 
denied.

Service connection for hearing loss in the left ear is 
denied.  


REMAND

With respect to the Veteran's claims for service connection 
for his neck and back disorders, the Board notes that 
additional development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, the RO must 
associate with the claims file any outstanding pertinent VA 
treatment records and should accord the Veteran a relevant VA 
examination that addresses the nature, extent, and etiology 
of the claimed disabilities.

In this regard, the Veteran stated at his September 2009 
hearing before the Board that he injured his back and neck 
when he slipped and fell in approximately July 1967.  The 
only indication in the service treatment records of a 
disorder to the back or neck while on active duty was that 
same month, where he complained of a stiff neck, but had no 
history of trauma.  Additionally, no neck or back disorders 
were observed at the time of his separation physical 
examination in March 1968.  However, the Veteran maintains 
that his neck and back symptoms have persisted since that 
time.  

In March 2004, an MRI indicated small disc protrusions at the 
C3-C4 and C4-C5 discs without significant impingement on the 
dural sac and spinal canal.  The spinal canal was also noted 
to be congenitally small and consistent with spinal stenosis.  
Next, in October 2004, an MRI on the Veteran's back indicated 
degenerative changes in the vertebral body endplates with 
evidence of a disc bulge at the L5-S1 disc.  

The Veteran has not undergone a VA examination to determine 
whether his current back and neck disorders are due to his 
active duty service.  A remand of these issues is, therefore, 
required in order to accord him an opportunity to undergo a 
pertinent examination to determine the nature, extent, and 
etiology of the claimed disability.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available treatment records 
that are available from the VA Medical 
Center in Alexandria, Louisiana, from 
October 2008 to the present and associate 
them with the claims file.    

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his back and neck 
disorders.  The claims file should be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested to 
express an  opinion as to whether it as 
least as likely as not, (i.e., a 
probability of 50 percent or greater) that 
either disability had its onset during the 
Veteran's active service or is in any way 
related to his active service.

Complete rationale for all opinions should 
be provided.  If the examiner is unable to 
provide such an opinion, the reasoning for 
this should also be stated.  In such a 
case, the examiner is asked to express an 
opinion as to whether the Veteran's 
disorders are consistent with his claimed 
active duty injuries.  

3.  Upon completion of the above, 
readjudicate the issues of entitlement to 
service connection for a back or neck 
disorder.

If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


